IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Gateway School District,             :
                 Appellant           :
                                     :
            v.                       :     No. 388 C.D. 2017
                                     :
Teamsters Local 205                  :


                                   ORDER


      AND NOW, this 9th day of April, 2018, it is ordered that the above-captioned
Memorandum Opinion, filed January 3, 2018, shall be designated OPINION and shall
be REPORTED.



                                     ____________________________________
                                     JAMES GARDNER COLINS, Senior Judge